Case 1:17-cv-03273-TWP-DML Document 280 Filed 04/15/20 Page 1 of 3 PageID #: 2758




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


   AMERICAN SENIOR COMMUNITIES, L.L.C.,                   )
                                                          )
                  Plaintiff,                              ) Case No.: 1:17-cv-3273-TWP-DML
                                                          )
          v.                                              ) Honorable Tanya Walton Pratt
                                                          )
   JAMES BURKHART, et al.                                 ) Honorable Debra McVicker Lynch
                                                          )
                  Defendants.                             )


              PLAINTIFF AMERICAN SENIOR COMMUNITIES LLC’S
         MOTION TO VOLUNTARILY DISMISS DEFENDANT ROGER WERNER

         Plaintiff American Senior Communities, L.L.C. (“ASC”), through its undersigned counsel,

  hereby moves to dismiss Defendant Roger Werner (“Werner”) from the above-captioned lawsuit.

  In support of this Motion, ASC states as follows:

         1.      ASC filed its initial Complaint in this matter on September 15, 2017 (Dkt. 1) and

  its Amended Complaint on September 13, 2019 (Dkt. 218). Defendant Roger Werner was properly

  served and appeared through counsel.

         2.      ASC and Werner have resolved ASC’s claims against Werner. Accordingly, ASC

  wishes to dismiss Werner from this case with prejudice.

         WHEREFORE, ASC respectfully requests that the Court enter an order dismissing

  Defendant Roger Werner from this action with prejudice.

  Dated: April 15, 2020                               Respectfully Submitted,

                                                      /s/ Brian O. Watson
                                                      Ronald S. Safer (pro hac vice)
                                                      Kelly M. Warner (pro hac vice)
                                                      Brian O. Watson
                                                      Eli J. Litoff (pro hac vice)
                                                      RILEY SAFER HOLMES & CANCILA LLP
Case 1:17-cv-03273-TWP-DML Document 280 Filed 04/15/20 Page 2 of 3 PageID #: 2759




                                            70 W. Madison, Suite 2900
                                            Chicago, Illinois 60602
                                            312-471-8700
                                            rsafer@rshc-law.com
                                            kwarner@rshc-law.com
                                            bwatson@rshc-law.com
                                            elitoff@rshc-law.com

                                            Attorneys for American Senior Communities,
                                            L.L.C.




                                        2
Case 1:17-cv-03273-TWP-DML Document 280 Filed 04/15/20 Page 3 of 3 PageID #: 2760




                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 15, 2020, I caused the foregoing document to be filed using

  the Court’s electronic filing system, which will send notice of this filing to all counsel of record.

  Additionally, I will cause notice of this filing to be sent via U.S. Mail, postage prepaid, to the

  following defendants:

   Daniel Benson                                       James Burkhart
   Inmate No. 15431-028                                Inmate No. 15426-028
   FPC Montgomery                                      FPC Montgomery
   Maxwell Air Force Base                              Maxwell Air Force Base
   Montgomery, AL 36112                                Montgomery, AL 36112



                                                         /s/ Brian O. Watson
                                                         /s/ Brian O. Watson
                                                         Riley Safer Holmes & Cancila LLP
                                                         70 W. Madison, Suite 2900
                                                         Chicago, Illinois 60602
                                                         312-471-8700
                                                         bwatson@rshc-law.com

                                                         Attorney for American Senior Communities,
                                                         L.L.C.




                                                   3
